Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 18, 2018

                                      No. 04-18-00231-CV

             IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI14954
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       The court’s opinion in this mandamus action issued September 26, 2018. Thus, any
motion for rehearing or motion for en banc reconsideration was due October 11, 2018. On the
due date, real parties in interest, Agrestic I, LP and Tiberious, LLC, filed an unopposed motion
for extension of time to file a motion for rehearing and motion for en banc reconsideration,
asking for an additional twenty days in which to file such motions. After review, we GRANT
the requested extension and ORDER the real parties in interest to file their motion for rehearing
and motion for en banc reconsideration, if any, on or before October 31, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.



       It is so ORDERED on this 18th day of October, 2018.



                                                     PER CURIAM



       ATTESTED TO: _______________________________
                   KEITH E. HOTTLE,
                   Clerk of Court